ON PETITION FOR REHEARING AND REHEARING EN BANC
Plaintiffs-Appellees Jack L. Thulen and Derrell E. Upton filed petitions for rehearing and suggestions for rehearing en banc on May 6, 1991 and May 21, 1991 respectively. All members of the panel voted to deny the petitions for rehearing. A vote of the active members of the court was requested, and a majority of the active judges have voted to deny a rehearing en banc. Circuit Judges Wood, Jr., Cudahy, Posner, and Ripple voted to grant rehearing en banc. The petition for rehearing is therefore Denied.
RIPPLE, Circuit Judge,
with whom WOOD, Jr., CUDAHY, and POSNER, Circuit Judges, join,